Citation Nr: 1455166	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  06-34 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to total disability rating based on individual unemployability (TDIU), prior to November 23, 2012, to include on an extraschedular basis.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION


The Veteran had active service from May 1977 to May 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 decision of the Waco, Texas, Regional Office (RO). 

In an April 2010 decision and remand, the Board denied an increased rating claim and remanded the issue of entitlement to a TDIU for further development.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a July 2011 Memorandum Decision, vacating the Board denial of the increased rating claim and specifically stated the matter was inextricably intertwined with the TDIU claim that was not within its jurisdiction.  As to comply with the Court's order, the Board remanded the increased rating claim and the TDIU claim for additional development.  

The appeal was returned to the Board following the directed development and, in a May 2014 decision and remand, the increased rating claim was denied and the TDIU claim again remanded for additional development.  The Veteran did not appeal the denial of an increased rating to the Court; however, substantial compliance with the remand directives of the May 2014 Board decision and remand has not been accomplished, as it relates to the TDIU claim.  

Upon being returned to the Board, the appeal was reassigned to the undersigned Veterans Law Judge.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the May 2014 Remand, the Board remanded the appeal to the AOJ for initial adjudication of service connection claims for tinnitus and a disability secondary to medications utilized to treat a service connected disability.  The development was necessary to ascertain whether the Veteran was precluded from securing and maintaining substantially gainful employment, prior to November 23, 2012, the date a May 2013 RO decision granted a TDIU rating, because the grant did not cover the entire period under review.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Consistent with the May 2014 Board Remand, the AOJ developed, adjudicated, and initially adjudicated the service connection claim for a disability secondary to medications utilized to treat a service-connected disability, recharaterized as a psychiatric disorder based on the evidence of record, denying the claim in an unappealed September 2014 decision.  The May 2014 Remand also directed the development and initial adjudication of a service connection claim for tinnitus, but the AOJ did not address the claim.

A remand by the Board confers on a Veteran the right to VA compliance with the terms of the Remand order and imposes on VA a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of the deficiency detailed above, the matter must be remanded to ensure compliance with the Board's previous remand.  Upon remand, the AOJ should also attempt to obtain Social Security Administration (SSA) records, referenced in the December 2009 statement of the Veteran, and updated VA treatment records.

Finally, the Veteran's claim for a TDIU, prior to November 23, 2012, including on an extraschedular basis is inextricably intertwined with the other issue being remanded.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Therefore, such claim should be adjudicated prior to re-adjudication of her TDIU claim. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's tinnitus, dated from September 2011 to the present.  Any negative response(s) must be in writing and associated with the claims folder.

2.  Request that the SSA furnish a copy of any decision(s) regarding the Veteran's award of disability benefits, as well as copies of all medical records underlying any determination(s).  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(b)(2) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(e) (2014). 

3.  Provide the Veteran notice under 38 U.S.C.A. § (a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2014), as required for the service connection claim for tinnitus.  

4.  After associating all outstanding records with the claims file, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs (e.g., providing an appropriate VA examination, etc.), initially adjudicate the service connection claim for tinnitus.  

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence (the TDIU prior to November 23, 2012, including on an extraschedular basis claim).  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



